DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAEK et al (KR 10-2020-0010542) (herein “BAEK”) in view of MOON et al (KR 10-2013-0024501) (herein “MOON”) (English translations are attached in the office action with pertinent paragraphs cited marked up).See; Fig. 1 for Display 160); a fingerprint recognition sensor disposed under a first area of the display (See; Fig. 5, p[0050]-p[0052] for fingerprint sensor 580 mounted under the display 540); at least one input detection sensor (See; Fig. 5, claim 1 and  p[0050]-p[0052] for touch sensor 530 which may be a pressure sensor); and at least one processor electrically connected with the display, the fingerprint recognition sensor, and the at least one input detection sensor (See; Fig. 1 for Processor 120), wherein the at least one processor is configured to: detect a designated event through the at least one input detection sensor (See; Claim 1 where user touch / pressure is detected) and acquire fingerprint information of an object through the fingerprint recognition sensor in response to detecting the object on the first area of the display (See; Claim 1 where fingerprint information is acquired by the fingerprint sensor in response to detecting the finger on the display). BAEK fails to explicitly teach acquire background information through the fingerprint recognition sensor according to detection of the designated event and subtract the background information from the fingerprint information.	HodHowever MOON teaches acquire background information through the fingerprint recognition sensor according to detection of the designated event (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor) and subtract the background information from the fingerprint information (See; p[0021]-p[0023] where  background noise of the current raw original image is removed by comparing the obtained current original raw image with the current background image). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify BAEK to remove background noise such as done by MOON so as to acquire a higher image quality representation of the user’s fingerprint. Claims 11 and 20 are rejected for the same reasons above.	In regards to claims 2 and 12, BAEK teaches wherein the designated event comprises a user See; Fig. 8 where the user touch input detection 805 will wake the device from a deactivated / display off state (801,803) to an activated state (807, 809)).	In regards to claims 3 and 13, MOON teaches wherein the at least one processor is further configured to acquire the background information according to detection of a touch input on the display when the at least one input detection sensor includes a touch sensor (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor).	In regards to claims 4 and 14, BAEK teaches wherein the designated event comprises a state change of the display (See; Fig. 8 where the user touch input detection 805 will wake the device from a display off state (801,803) to a display on state (807, 809, 811)).	In regards to claims 5 and 15, BAEK teaches when the at least one input detection sensor includes at least one of an acceleration sensor or a gyro sensor, detect occurrence of the designated event in response to a motion input on the electronic device being a pre-defined motion (See; p[0035] where the sensor may include a gyro sensor and an acceleration sensor). Further MOON teaches acquiring the background information according to detection of the occurrence of the designated event (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify BAEK to acquire and remove background noise such as done by MOON so as to acquire a higher image quality representation of the user’s fingerprint.	In regards to claims 6 and 16, BAEK teaches wherein, when the at least one input detection See; p[0081]-p[0082] for measuring pressure through a pressure sensor and acquiring the fingerprint). Further MOON teaches the at least one processor is further configured to acquire the background information according to input detection (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify BAEK to acquire and remove background noise such as done by MOON so as to acquire a higher image quality representation of the user’s fingerprint.	In regards to claims 7 and 17, BAEK teaches wherein the designated event comprises a user input related to an application (See; Fig. 8 and p[0088] where the initial touch event for fingerprint imaging can be used to perform the function of an application).	In regards to claims 8 and 18, BAEK teaches wherein the designated event comprises a user input related to an application (See; Fig. 8 and p[0088] where the initial touch event for fingerprint imaging can be used to perform the function of an application). MOON teaches wherein the at least one processor is further configured to acquire the background information in response to a user input of executing an application (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify BAEK to acquire and remove background noise such as done by MOON so as to acquire a higher image quality representation of the user’s fingerprint.	In regards to claims 9 and 19, MOON teaches wherein the at least one processor is further configured to acquire the background information in response to a user input of executing a function See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor. Where it is inherent that fingerprint capture can be requested through applications, for example banking / financial applications).	In regards to claim 10, MOON teaches wherein the at least one processor is further configured to acquire the fingerprint information of the object in response to detecting the object on the first area of the display, based on acquisition of the background information through the fingerprint recognition sensor (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627